871 F.3d at 1361 (noting § 1400(b)’s predecessor was passed to ensure “[j]urisdiction would not be

conferred by ‘[i]solated instances of infringement’ but ‘only where a permanent agency is

established’”), but essential if the “regular and established place of business” prong is interpreted so

broadly as to confer venue in any District a defendant’s equipment is found or services used.

       Uniloc’s fusillade of complaints illustrates this perfectly. As shown in the chart below, of

the 14 patents asserted and technologies accused in the November complaints, none is related to any

more than two of Uniloc’s questionable venue allegations, most are related only to the most

questionable of those allegations (e.g., web-based services accessible in the District or third-party

facilities), and half of the venue allegations are unrelated to any case:

                       Google   Google                                  Texas                  Services
              GGC                         Repair    Google   Google              G-Suite
                        Fi /    Cloud /                                  Real                 (imaging;
             Servers                      centers   Maps     Express             Services
   Patent              Voice    Peering                                 Estate              books; Fiber)
 6,473,114    NO        NO        NO        NO       NO        NO           NO      ?           NO
 6,952,450     ?        NO        NO        NO       NO        NO           NO     NO           NO
 6,836,654    NO        NO        NO         ?       NO        NO           NO     NO           NO
 6,285,892    NO        NO         ?        NO       NO        NO           NO     NO           NO
 7,016,676    NO        NO        NO        NO       NO        NO           NO     NO           NO
 6,349,154    NO        NO        NO         ?       NO        NO           NO     NO           NO
 6,329,934     ?        NO         ?        NO       NO        NO           NO     NO           NO
 6,980,522    NO        NO         ?        NO       NO        NO           NO     NO           NO
 8,194,632     ?        NO        NO         ?       NO        NO           NO     NO           NO
 6,519,005    NO        NO         ?        NO       NO        NO           NO     NO           NO
 6,452,515    NO        NO         ?        NO       NO        NO           NO     NO           NO
 8,407,609     ?        NO        NO        NO       NO        NO           NO     NO           NO
 9,141,489    NO        NO         ?        NO       NO        NO           NO     NO           NO
 8,949,954    NO        NO        NO         ?       NO        NO           NO     NO           NO

Absent a nexus requirement, allowing plaintiffs to establish venue based on a presence as attenuated

as those alleged here “could essentially reestablish nationwide venue, in conflict with TC Heartland,

by standing for the proposition that owning and controlling computer hardware involved in some

aspect of company business (e.g., transmitting data) alone is sufficient,” Google, 914 F.3d at 1381

(Reyna, J., dissenting from denial of petition for rehearing en banc), regardless of whether the

asserted patent has anything to do with that computer hardware.



                                                    27
